Citation Nr: 0210002	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  99-15 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder, currently rated as 70 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from April 
1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The case was previously before the Board in November 2000, 
when it was remanded for examination of the veteran and 
medical opinions.  While the requested development has not 
been completed, the Board will proceed with its review of the 
appeal.  


FINDINGS OF FACT

1.  Whether the veteran meets the criteria for an increased 
rating for his service-connected post traumatic stress 
disorder depends on the current degree of severity of his 
disability and its effect on employability; the evidence of 
record does not resolve this issue.

2.  Whether the veteran meets the criteria for a total 
disability rating for compensation on the basis of individual 
unemployability depends on the current degree of severity of 
his service-connected disabilities and their effect on 
employability; the evidence of record does not resolve this 
issue.

3.  The veteran last contacted VA on a VA Form 9 dated August 
1999.  This document contains the veteran's last known 
address.

4.  The Board, RO, and the veteran's own representative have 
been unable to contact the veteran since August 1999.  


CONCLUSIONS OF LAW

1.  The veteran's claim for an increased rating for post 
traumatic stress disorder (PTSD) must be denied.  38 U.S.C.A. 
§ 5107(a) (West 1991 and Supp. 2001); 38 C.F.R. § 3.655(a)(b) 
(2001).

2.  The veteran's claim for a total disability rating for 
compensation based on individual unemployability (TDIU) must 
be denied. 38 U.S.C.A. § 5107(a) (West 1991 and Supp 2001); 
38 C.F.R. § 3.655(a)(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim for an increased rating for his 
service-connected PTSD and for a total disability rating for 
compensation based on individual unemployability (TDIU).  A 
May 1999 VA psychiatric examination is the most recent VA 
examination of record which provides evidence related to 
these claims.  The examiner's opinion at the end of this 
report was that the veteran "psychiatric symptoms, as he 
describes them, especially his interpersonal difficulties, 
would seem to interfere with his ability to maintain gainful 
employment; however, in out interview today, there were no 
overt signs of depression, anxiety, or anger.  He related 
quite well to the examiner, smiling and laughing 
appropriately with no evidence of social discomfort.  
Therefore, the Global Assessment of Functioning reflects his 
over expression of symptoms."  Essentially, this medical 
opinion indicates that the symptoms reported by the veteran 
did not match the symptoms which were objectively 
discernable.  Because of the discrepancy between the reported 
and observed symptoms, the Board ordered another medical 
examination and medical opinions in a remand dated in 
November 2000.  

On remand the RO attempted to have the veteran report for a 
VA psychiatric examination to obtain the medical evidence and 
medical opinions necessary to rate the veteran's service-
connected PTSD and determine if his service-connected 
disabilities rendered him unemployable.  The veteran has 
essentially disappeared.  He failed to report for scheduled 
examinations and the RO and his own representative were 
unable to contact him.  In a statement dated in May 2002, the 
veteran's own representative admits that "VA examination was 
scheduled at Bay Pines VAMC on three separate occasions, 
however, appellant did not reply to these requests.  Several 
attempts have been made by this service organization and the 
AOJ [regional office] to reach appellant by telephone and by 
mail to reschedule."  In May 2002 the Board attempted to 
contact the veteran at his last known address, which is the 
address indicated on the August 1999 VA Form 9.  However, the 
letter was returned to the Board by the United States Postal 
Service with the annotation "Return to sender.  Moved, left 
no address."

In Hyson v. Brown, the United States Court of Veterans 
Appeals stated that, "[i]n the normal course of events, it is 
the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1994).

In reaching this determination, the Board notes that the RO 
fulfilled its statutory duty to assist the veteran in 
developing facts pertinent to the claim by attempting to
obtain relevant medical evidence necessary for an equitable 
disposition of the veteran's appeal.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
Board is able to find as fact that the RO attempted to 
notified the veteran and his representative of the date and 
time of the scheduled VA examinations based on the 
representative's own admissions.  Moreover, in this case, the 
veteran's own representative admits that he, too, is unable 
to contact the veteran.  Moreover, the representative's 
written statements indicate that he was aware of the 
importance of the evidence which could have been developed 
but for the veteran failing to report for the examinations.  

Under the applicable criteria, when an examination was 
scheduled in conjunction with a claim for increase and a 
claimant, without good cause, fails to report for such 
examination, or re-examination, the claim shall be denied.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, or the death of 
an immediate family member. 38 C.F.R. § 3.655(a) & (b) 
(2001).

In the instant case, it is noted that the veteran is service-
connected for PTSD and that there was serious discrepancy 
between the reported symptoms and the symptoms which were 
objectively discernable on the most recent VA examination.  
This discrepancy also impacted the evidence as to whether the 
veteran was unemployable.  Therefore, he was scheduled for 
another VA examination on three separate occasions and he 
failed to report for each one.  

The evidence of record reveals that the veteran has moved and 
failed to inform either VA or his representative of his new 
address.  There is simply no practical way for VA to contact 
the veteran at the present time, and continued attempts to do 
so would be a waste of time.  

After a review of this record, it is found that entitlement 
to an increased rating for post traumatic stress disorder and 
entitlement to a total disability rating for compensation on 
the basis of individual unemployability have not been shown. 
"[T]he duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran has 
apparently disappeared.  He has failed to respond to 
correspondence mailed to his last reported address.  He has 
failed to report to three scheduled VA Compensation and 
Pension examinations.  He has provided no good cause for his 
refusal to cooperate.  Therefore, it is concluded that VA has 
made every effort to obtain the requested information; the 
inability to obtain this information has been solely the 
result of the veteran's refusal to cooperate.  Under the 
circumstances, 38 C.F.R. § 3.655(b) (2001) directs that the 
claims for increase shall be denied.  It is found that the 
preponderance of the evidence is against the veteran's claims 
for an increased rating for post traumatic stress disorder 
and entailment to a total disability rating for compensation 
on the basis of individual unemployability.


ORDER

An increased rating for post traumatic stress disorder is 
denied

Entitlement to a total disability rating for compensation on 
the basis of individual unemployability is denied.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

